DETAILED ACTION
Response to Amendment
This is in response to an amendment/response filed on 3/22/2021
 Claims 1-20 have been cancelled.
New 21-40 claims added.
Hereon, claims 21-40 are currently pending
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for allocating”, “means for directing”, “means for receiving” in claims 21,22,23,29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe, (USNO.2013/0015705).
 	As for claim 21, Abe discloses and shows in Figs.1-2 an apparatus comprising: means for allocating transmission of wireless power signals among a plurality of client receivers (ref’s devices) based on a charging need of an energy storage device of at least one client receiver of the plurality of client receivers; and means for directing a plurality of antennas (ref’s receiver antennas AT) to transmit the wireless power signals to at least two client receivers of the plurality of client receivers by modifying at least one of: phases, transmission frequency, timing, amplitude, and direction, of at least two of the plurality of antennas (par.[0060-0061,0068,0176,0310]).
 	As for claim 22, Abe discloses means for receiving, from the at least one client receiver, a signal encoding data representative of the charging need of the energy storage device (via ref’s excitation request signal) (par.[0062-0067])
 	As for claim 23, Abe discloses means for receiving is configured to receive, from the at least one client receiver, a beacon signal (via wireless communication) including the data representative of the charging need of the energy storage device (par.[0060-0061,0068,0176,0310]).
 	As for claim 24, Abe discloses data representative of the charging need of the energy storage device includes one or more metrics including at least one of: a state-of-charge, a drain-rate, and a received-power, of the energy storage device (via request for power supply).
 	As for claim 25, Abe discloses data representative of the charging need of the energy storage device is encrypted (via wireless communication), the apparatus further comprising means for decrypting (via wireless communication) the data representative of the charging need of the energy storage device 
 	As for claim 26, Abe discloses and shows in Figs.1-2 the plurality of antennas.
 	As for claim 27, Abe discloses an antenna array including at least some of the plurality of antennas (par.[0063])
As for claim 28, Abe show in Fig. 6 antenna array comprises a phased transmission array
 	As for claim 29, Abe discloses and shows in Figs.1-2 means for directing is configured to direct the plurality of antennas to transmit the wireless power signals as pulses to the at least two client receivers
 	As for claim 30, Abe discloses and shows in Figs.1-2 a system comprising: a plurality of antennas; and a controller configured to: allocate transmission of wireless power signals among a plurality of client receivers (ref’s devices) based on a charging need of an energy storage device of at least one client receiver of the plurality of client receivers; and direct a plurality of antennas (ref’s receiver antennas AT) to transmit the wireless power signals to at least two client receivers of the plurality of client receivers by modifying at least one6Application No. 16/429,825Attorney Docket No.: 424.0025c2Amendment dated March 22, 2021 After Non-Final Office Action dated October 2, 2020of: phases, transmission frequency, timing, (par.[0060-0061,0068,0176,0310]).
 	As for claim 31, Abe discloses a controller is further configured to direct at least one antenna of the plurality of antennas to receive, from the at least one client receiver, a signal encoding data (via wireless communication) representative of the charging need of the energy storage device
 As for claim 32, Abe discloses controller is further configured to direct at least one antenna of the plurality of antennas to receive, from the at least one client receiver, a beacon signal (via wireless communication) including the data representative of the charging need of the energy storage device
 	As for claim 33, Abe discloses the beacon signal encodes data representative of a location of the at least one client receiver, the controller further configured to cause the data representative of a location to be stored in memory (within the signals) communicably coupled to the controller (par.[0129-0133])
 	As for claim 34, Abe discloses data representative of the charging need of the energy storage device includes one or more metrics including at least one of: a state-of-charge, a drain-rate, and a received-power, of the energy storage device (via request for power supply).
As for claim 35, Abe discloses data representative of the charging need of the energy storage device is encrypted (via wireless communication), the controller further configured to decrypt the data representative of the charging need of the energy storage device
As for claim 36, Abe discloses and shows in Fig.6 a phased transmission array including the plurality of antennas.
 	As for claim 37, Abe discloses controller is further configured to direct the plurality of antennas to transmit the wireless power signals as pulses to the at least two client receivers (par.[0060-0061,0068,0176,0310])
 	As for claim 38, Abe discloses controller is further configured to allocate the wireless power signals based on a predictive model (via metal detection) (par.[0059])
 	As for claim 39, Abe discloses controller is further configured to normalize data ( ref’s two or more request) representative of the charging needs of energy storage devices of at least two client receivers of the plurality of client receivers (par.[0129-0133])
 	As for claim 40, Abe discloses and shows in Figs.1-2 one or more non-transitory computer readable media having program instructions stored thereon which, when executed by one or more processors of a machine (within ref’s system control section), direct the machine to: allocate transmission of wireless power signals among a plurality of client receivers (ref’s devices)  based on a charging need of an energy storage device of at least one client receiver of the plurality of client receivers; and direct a plurality of antennas (ref’s receiver antennas AT) to transmit the wireless power signals to at least two client receivers of the plurality of client receivers by modifying at least one of: phases, transmission frequency, timing, amplitude, and direction, of at least two of the plurality of antennas (par.[0060-0061,0068,0176,0310]).
 Response to Arguments
Applicant's arguments filed 3/22/2021 with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859